WR-48,152-0
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                               Transmitted 1/13/2015 3:41:24 PM
                                                                 Accepted 1/13/2015 4:38:21 PM
                                                                                   ABEL ACOSTA
     NO. WR-48,152-01; WR-48,152-02; WR-48,152-03;           WR-48,152-04;                 CLERK
                         WR-48,152-05; WR-48,152-06
                                                                      RECEIVED
                                                               COURT OF CRIMINAL APPEALS
                                                                      1/13/2015
                                                                 ABEL ACOSTA, CLERK
                  IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS


                                       In re
                            GARCIA GLEN WHITE,
                                Relator-Petitioner


 MOTION REQUESTING TEMPORARY STAY OF EXECUTION
AND APPOINTMENT OF NEW STATE HABEAS COUNSEL UNDER
                TREVINO V. THALER

                   THIS IS A DEATH PENALTY CASE.
               MR. WHITE IS SCHEDULED TO BE EXECUTED
                         ON JANUARY 28, 2015


                 Pat McCann – Counsel for Relator-Petitioner
                             SBOT: 00792680
                          909 Texas Ave, Ste. 205
                           Houston, Texas 77002
                           Phone: 713) 223-3805
                          writlawyer@justice.com
TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
APPEALS AT AUSTIN:
Your Honors,


      I will dispense with the normal third-party address form in this motion. I do

so because I believe I should speak plainly and clearly on this topic to a group of
judges before whom I have practiced for many years. I have been privileged to

represent Mr. Garcia Glen White for over 16 years. I have filed numerous state

and federal applications for relief on his behalf. I have tried to live up to the

responsibility of representing a condemned man to the best of my ability in this

case.


          Yet no man or lawyer is perfect, nor can any lawyer truthfully say that they

are their own best judge. I have represented Mr. White for too long to objectively

assess whether or not I made mistakes along the way that could have cost him a

chance at relief. Under Trevino v. Thaler 1, I believe that my client should at least

have the benefit of at least one last set of objective eyes to judge the work done by

me. It is my sincere belief, based upon 20 years of death penalty work before this

Honorable Court, that a man or woman facing execution should have the benefit of

one final look at his lawyer’s performance, even mine. I cannot speak for other

habeas attorneys; I cannot say that in every case this Court should take the action

that I very respectfully suggest here. Yet this Court has entrusted me with a duty

that I take most seriously.       That duty includes, I believe, as ruthless a self-

examination as I have applied to the lawyers who have come before me. This

cannot ever be about the pride of any attorney; it must always be about ensuring

every last measure of due process possible for those who are condemned.

1
    133 S. Ct. 1911 (2013)

                                                                                    2
      Some months ago I was approached by other lawyers in this field who

indicated they wished to take over Mr. White’s case specifically to conduct such a

Trevino investigation into my own habeas work. I agreed to step aside as soon as

they had someone to substitute in my place, but the lawyers eventually backed out

of that arrangement. That is the only reason I am bringing this proposal before the

Court at such a late hour. I had anticipated such a review by someone else but now

it falls to me to at least ask this Court to take the step of appointing someone.


      There is no precedent in the Texas Criminal Code of Procedure or in case

law for this, so I will not cite you any. I believe your inherent powers under

Article V, Section 5 of the Texas Constitution and the provisions of the Trevino

case provide legal authorization to take the step that I am asking, which is: a short

90 – 120 day stay of the execution, appointment of either the Office of Capital

Writs or another qualified individual to examine my habeas work and determine

whether there are claims of ineffective assistance which could be brought against

me and provide a gateway for Mr. White to obtain relief.


      I have given great thought to whether it made sense to ask this Court for this

relief. I see no other way in good conscience and my duty to my client unless I at

least put this forward as a course of action. I recognize that this could create a

procedural and practical burden for the Court. I further recognize that the Court

may determine that in this or in any case that the constitution does not mandate
                                                                                    3
this; my respectful response would be that it does not forbid it either. I do not ask

for this relief for delay. This case has been pending for almost 20 years. I do not

believe a short delay would affect the ends of justice, whether one believes in

deterrence or retribution. I ask for this relief in the sincere belief that if my client is

entitled to a full review and procedural due process that he should not depend on

me to examine my own work as I could not be objective.


      Wherefore I respectfully pray on behalf of my client Garcia Glen White that

this Court consider a short temporary stay of the execution and appointment of new

counsel in order to review my own state habeas and federal habeas work. I ask this

in the interest of justice. I ask this in the humble awareness that I am as imperfect

an advocate as one may find but with the sincere hope that any failings in my work

count against me and not my client.


Respectfully submitted,

/s/ Patrick F. McCann
PATRICK F. McCANN
SBOT 00792680
909 Texas Ave., Ste. 205
Houston, Texas 77002
713.223.3805
281.667.3352 FAX
writlawyer@justice.com
ATTORNEY FOR GARCIA GLEN WHITE




                                                                                         4
                         CERTIFICATE OF SERVICE

      I, Patrick F. McCann do hereby certify that a true and correct copy of the

above and foregoing has been served on January 13th, 2015 via mail delivery to:

Lynn Hardaway, Harris County District Attorney’s Office, 1201 Franklin, Suite

600, Houston, Texas 77002 and the Capital Litigation’s Section at the Attorney

General’s Office.

                                                 /s/ Patrick F. McCann
                                                 Patrick F. McCann




                                                                               5